DETAILED ACTION
1	The terminal disclaimers filed on 3/25/2022 and 4/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending application No. 17/253,007 (U.S. Patent No. 11,273,115 B2); U.S. copending application 17/252,870. (U.S. Patent No. 11,291,617 B2); U.S. copending application No. 17/253,035 (U.S. Patent No. 11,278,487); U.S. copending application No. 17/252,856 (U.S. Patent No. 11,266,589 B2) and U.S. copending application No. 17/253,883 (U.S. Patent No. 11,278,486 B2) have been reviewed and are accepted.  The terminal disclaimers have been recorded.
2	Claims 17-36 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2010/0192969 A1) teaches a hair dyeing composition comprising oxidation dyes (see page 2, paragraph, 0031), scleroglucan gum in the amounts of 0.8%  (see page 11, Example 1) and a mixture of alkaline agents include monethanolamine, alkali metal carbonate, sodium hydroxide and potassium hydroxide in the amounts of 0.05 to 40%  (see page 7, paragraphs, 0112-0114). However, the closest prior art of record (US’ 969 A1) does not teach or disclose a dyeing composition comprising specifically at least one organic alkaline agent chosen from alkanolamines as claimed. Further, the obviousness rejection over DeGeorge et al. (US' 969 A1) alone or in view of Legrand et al. (US' 037 A1) have been rendered moot because the comparative data submitted in the Declaration filed on 12/16/2021 is sufficient to rebut any case of prima facie obviousness of the claimed combination of ingredients because the comparative data shows that the claimed composition (A + O) (comprising both organic alkaline agent “Ethanolamine” and a mineral alkaline agent “Ammonium hydroxide” ) provides unexpected and superior results of more intense color to the hair with lower value of L* (18,81) than the comparative composition (C1 +O) (comprising only organic alkaline agent “Ethanolamine”) that shows a higher value of L* (21,47) and the comparative composition (C2 + O) ( comprising only mineral alkaline agent “Ammonium Hydroxide”) and shows a higher value of L* (21,78), wherein a lower value of L* indicates a more intense color. Accordingly the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761